                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

JAMES ATTAWAY, et al.,                        )
                                              )
Plaintiffs,                                   )
                                              )
        v.                                    )     Case No. 19-0032-CV-W-HFS
                                              )
JENNIFER TIDBALL                              )
                                              )
Defendant.                                    )

                                             ORDER

       Upon informal request, on August 20, 2019, a stay was entered. (Doc. 19). On March 25,

2020, the parties reached an agreement during a phone conference with Magistrate Judge

Lajuana Counts (Doc. 21), and requested that the stay be re-instituted for six months.

       The request is reasonable, and all proceedings in this matter are STAYED for six months,

and the parties are directed to file a joint status report by June 23, 2020.


SO ORDERED.

                                              ___/s/ Howard F. Sachs_______
                                              HOWARD F. SACHS
                                              UNITED STATES DISTRICT JUDGE


March 27, 2020
Kansas City, Missouri




          Case 4:19-cv-00032-HFS Document 22 Filed 03/27/20 Page 1 of 2
Case 4:19-cv-00032-HFS Document 22 Filed 03/27/20 Page 2 of 2
